Citation Nr: 1530778	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a lung disability, variously diagnosed, to include as due to in-service asbestos exposure. 

4.  Entitlement to a compensable rating for hemorrhoids. 

5.  Entitlement to service connection for diverticulosis. 

6.  Entitlement to service connection for gout. 

7.  Entitlement to service connection for hepatitis. 

8.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an eye disability. 
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to June 1964 and from October 1964 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in April 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  

In this decision, the Board grants service connection for obstructive sleep apnea, hypertension, and finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a lung disability has been received.  The de novo claim for service connection for a lung disability, as well as the remaining issues listed on the title page, is addressed in the REMAND portion of the decision below and these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

Further, during the appeal period, the Veteran filed claims seeking entitlement to service connection for asthma due to due asbestos exposure and chronic obstructive pulmonary disease (COPD).  In a May 2013 rating decision, the AOJ denied service connection for asthma associated with asbestos exposure, mild obstructive ventilatory defect, claimed as COPD, and a lung nodule.  The Veteran initiated an appeal of this decision with the timely filing of a notice of disagreement.  As noted, however, the Board is reopening the Veteran's previously denied claim of entitlement to service connection for a lung disability and remanding the matter for further development.  Accordingly, based on the Veteran's statements and the evidence of record, the Board has recharacterized the issue on appeal as entitlement to service connection for a lung disability, variously diagnosed, to include as due to in-service asbestos exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed obstructive sleep apnea and hypertension are related to service.

2.  In an unappealed November 2004 rating decision, the RO denied service connection for a lung disability. 

3.  The evidence received since the November 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a lung disability.


CONCLUSIONS OF LAW

1.  The currently diagnosed obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The currently diagnosed hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The November 2004 rating decision, which denied service connection for a lung disability, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  The criteria for reopening of the claim of entitlement to service connection for a lung disability have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sleep Apnea and Hypertension

The Veteran contends that he developed sleep apnea and hypertension while on active duty.  In order to establish service connection there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Here, the record indicates that the Veteran has been diagnosed with obstructive sleep apnea and hypertension during the appeal period.  See, e.g., a November 2009 letter from M.C., M.D. Therefore, the element of a current disability is established for those two conditions.

With respect to an in-service disease or injury, the Veteran submitted a lay statement from V.S., who indicated that he served with the Veteran and recalls that he would snore so loudly that he "suspected [there] was a medical problem."  Similarly, in a February 2015 statement, the Veteran's wife reported that she has been married to the Veteran for more than 50 years, and, while on active duty, the Veteran would snore and "gasp for breath" in his sleep.  Although portions of the Veteran's service treatment records are missing, the Board notes that the lay statements are competent and credible evidence which establish that he experienced sleep problems during service. 

Similarly, with respect to the Veteran's hypertension claim, the Veteran and his wife have provided credible testimony that he was diagnosed with hypertension while on active duty.  As noted, portions of the Veteran's service treatment records are missing and there is no evidence to contradict these statements.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the element of in-service incurrence is established for both conditions. 

What remains to be established is whether there is a nexus between the diagnosed disabilities and his in-service injury or disease.  The Veteran has not been afforded a VA examination to determine the etiology of his obstructive sleep apnea or hypertension.  However, during the April 2015 hearing, the Veteran and his wife testified that he experienced obvious sleep problems which have continued to the present day.  See the Hearing Tr., pages 29-31.  They also testified that the Veteran has taken medication to control his hypertension since he was on active duty.  Id. at 26.  The testimony of the Veteran and his spouse was very detailed and established the history of the Veteran's symptoms since service.  Upon review, the record does not contain any evidence indicating that the Veteran's obstructive sleep apnea or hypertension are not related to his active duty service.  This evidence of continuity of symptomatology tends to establish that the Veteran's current conditions are the same conditions as those first observed in service.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge.").  

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's obstructive sleep apnea and hypertension are related to active service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  A Lung Disability

The AOJ denied service connection for a lung disability in a November 2004 rating decision.  The Veteran was provided notice of this decision and his appellate rights, but did not appeal the decision.  Moreover, no evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision.
Therefore, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

New and material evidence has been received since the November 2004 decision.  In the 2004 decision, the AOJ stated that the Veteran's claim was being denied because there was no evidence that "the claimed condition exists."   Evidence associated with the claims file since the 2004 rating decision includes a June 2008 private treatment record which diagnoses a pulmonary nodule in the left mid-lung and a December 2012 private discharge summary which diagnoses obstructive chronic bronchitis and chronic obstructive pulmonary disease (COPD).  In addition, during the April 2015 hearing, the Veteran testified that he was diagnosed with bronchitis while on active duty.  See Hearing Tr. at 34.  He also testified that he decommissioned ships while in the Navy during the 1970s and was exposed to asbestos.  Id, at 37-38.  In this capacity, the Board notes that the AOJ found that the Veteran's military jobs could have exposed him to asbestos in a May 2013 rating decision.  This evidence is new and material because it is neither cumulative nor redundant of the evidence of records at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claims.  The claim is therefore reopened.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for hypertension is granted.

The claim for service connection for a lung disability is reopened.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

I.  VA Examinations 

	A.  Lung disability, variously diagnosed 

There is currently insufficient evidence to decide the Veteran's claim for a lung disability.  During a May 2013 VA respiratory examination, the Veteran was diagnosed with COPD and a solitary nodule of the upper left lobe.  In discussing the etiology of his COPD, the examiner noted that there was no evidence of COPD in service or shortly after discharge.  As a result, the examiner concluded that his disability was not caused by, or a result of his in-service complaints.  As currently drafted, the September 2006 VA examiner's opinion provides no rationale as to why a lung disability could not develop several years after his in-service exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  In addition, the May 2013 VA examination report does not discuss whether the Veteran's diagnosed bronchitis is related to his active duty service.  Therefore the Veteran should be afforded another VA examination, to include an opinion on the etiology of any identified lung disability.  

	B.  Hemorrhoids 

The evidence is currently inadequate to decide the Veteran's claim for an increased rating for hemorrhoids.  The Veteran is currently rated as noncompensable.  During the April 2015 hearing, the Veteran testified that he experiences bleeding and fecal incontinence as a result of his service-connected hemorrhoids.  See Hearing Tr. page 5.  He also testified that he uses suppositories and has to wear protective undergarments.  Id. at 6.  This testimony suggests a worsening of the Veteran's service-connected disability since the July 2012 VA examination.  Because the severity of the Veteran's service-connected hemorrhoid disability is unknown, a new VA examination is warranted.  38 C.F.R. §§ 3.326, 3.327.

	C.  Diverticulosis 

There is currently insufficient evidence to decide the Veteran's claim of entitlement to service connection for diverticulosis.  During the hearing, the Veteran testified that he was diagnosed with diverticulosis while on active duty and his current physician has related his diverticulosis to his active duty service.  See Hearing Tr. at 15.  In this capacity the Board recognizes that the record includes a September 2008 letter from Dr. M.A., who indicated that the Veteran has a "history of diverticulosis with gastrointestinal bleeds in the past."  Upon review, however, this statement does not relate the Veteran's diverticulosis to his active duty service or indicate that he experienced diverticulosis during the appeal period.  Moreover, although some of the Veteran's service treatment records are missing, an October 1970 record documents the Veteran's complaints of rectal bleeding and attributed this to fissures.  A separate October 1970 service treatment records attributes the Veteran's rectal bleeding to an infection following hemorrhoid surgery.  These records do not mention diverticulosis.  The record also includes a September 1983 VA examination report that documented the Veteran's history of hemorrhoids and examined the Veteran's digestive system; diverticulosis was not noted at this time.  Accordingly, because the etiology of the Veteran's diverticulosis is unknown, a medical opinion is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

	D. Gout

The Veteran is seeking service connection for gout.  During the hearing, the Veteran's and his spouse credibly testified that he experienced swelling and pain in his joints while he was on active duty.  See Hearing Tr. at 29.  Although the record indicates that the Veteran has been diagnosed with gout, a December 2008 treatment record notes that the Veteran reported that he was diagnosed with this disability 10 years ago, or in 1998.  The testimony of joint pain in service indicates that the Veteran's presently diagnosed gout may be related to service.  However, pain is a common symptom and the Board concludes that continuity of pain alone is not sufficient to prove service connection in this case, given the gap between service and diagnosis.  Under these circumstances, a VA examination is necessary. McLendon, 20 Vet. App. 79.

II.  Statement of the Case 

In a May 2013 rating decision, the AOJ, in part, denied the Veteran's claims of entitlement to service connection hepatitis B and whether new and material evidence has been received to reopen the claim of entitlement to service connection for an eye disability.  Although the Veteran indicated his disagreement with these decisions in June 2013, a Statement of the Case (SOC) has not been issued.  Accordingly, the Board must remand these claims for issuance of a SOC.

III.  VA treatment records

As the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed lung disability.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified lung disability, to include asthma, COPD, or bronchitis had causal origins in service or is otherwise related to the Veteran's active duty service, to include his presumed in-service exposure to asbestos.  

The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veteran's recollection is affirmatively contradicted by the medical evidence. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the action requested in item 1, the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected hemorrhoids.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

4.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed diverticulosis.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed diverticulosis had causal origins in service or is otherwise related to the Veteran's active duty service.  

The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veteran's recollection is affirmatively contradicted by the medical evidence. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his diagnosed gout.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the diagnosed gout had causal origins in service or is otherwise related to the Veteran's active duty service.  

The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veteran's recollection is affirmatively contradicted by the medical evidence. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Issue a SOC as to the issues of entitlement to service connection for hepatitis and whether new and material evidence has been received to reopen the previously denied claim of service connection for an eye disability.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

7.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


